Citation Nr: 1212994	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of service connection for diabetes mellitus with nephropathy, including whether the severance of service connection, effective September 1, 2010, was proper.

2.  Entitlement to restoration of service connection for diabetic neuropathy, right lower extremity, including whether the severance of service connection, effective September 1, 2010, was proper.

3.  Entitlement to restoration of service connection for diabetic neuropathy, left lower extremity, including whether the severance of service connection, effective September 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had verified active service from August 1949 to November 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which severed service connection for the aforementioned disorders effective September 1, 2010.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in September 2011, the Veteran cancelled his hearing request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus with nephropathy and peripheral neuropathy of the bilateral lower extremities was severed in a June 2010 rating decision.

2.  The evidence of record does not establish that the award of service connection for diabetes mellitus with nephropathy and peripheral neuropathy of the bilateral lower extremities was clearly and unmistakably erroneous.



CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for diabetes mellitus with nephropathy are met; the severance of the award of service connection diabetes mellitus with nephropathy was improper.  38 U.S.C.A. §§ 1101, 1110, 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.304(f), 3.361 (2011).

2.  The criteria for restoration of service connection for diabetic neuropathy, right lower extremity, are met; the severance of the award of service connection diabetic neuropathy, right lower extremity, was improper.  38 U.S.C.A. §§ 1101, 1110, 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.304(f), 3.361 (2011).

3.  The criteria for restoration of service connection for diabetic neuropathy, left lower extremity, are met; the severance of the award of service connection diabetic neuropathy, left lower extremity, was improper.  38 U.S.C.A. §§ 1101, 1110, 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.304(f), 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.


Restoration of Service Connection

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In June 1999, the Veteran received a diagnosis of Focal Segmental Glomerular Sclerosis (FSGS).  An examiner at a VA medical center prescribed a course of corticosteroids.

In August 1999, the Veteran was admitted to a private hospital for severe hyperglycemia.  The hospital record indicates that the Veteran had new onset diabetes mellitus, likely steroid induced.  A September 1999 VA treatment record reflects that the Veteran had diabetes mellitus "smoked out" by steroids prescribed for FSGS.

Service connection for diabetes mellitus was granted under 38 U.S.C. § 1151 by way of a February 2004 rating decision.  

In July 2004, a VA examiner gave a diagnosis of diabetes mellitus, type II, with diabetic neuropathy.

Service connection for diabetic neuropathy of the bilateral lower extremities was grated as secondary to diabetes mellitus by way of a September 2004 rating decision.

In April 2009, a VA examiner reviewed the Veteran's claims file.  She remarked that use of steroids was associated with a very high rate of hyperglycemia.  She noted that the Veteran had independent risk factors of older age, obesity, and objective signs of impaired glucose tolerance prior to steroid use.  She opined that it was likely that the Veteran would have developed diabetes even without steroid exposure.  She additionally opined that hyperglycemia associated with steroid use is dose-dependent, and it was certainly possible that the severity of the Veteran's symptoms at the time of diagnosis and for the duration of steroid treatment was worse because of the steroids.

An unsigned, undated post-it note of record reads "Yes - reply is that onset was reasonably foreseeable."

A June 2010 rating decision severed service connection for diabetes mellitus with nephropathy and diabetic neuropathy of the bilateral lower extremities, effective September 1, 2010.

In August 2010, a VA staff physician opined that the Veteran's steroid therapy was more likely than not responsible for precipitating the Veteran's diabetes much sooner than would have naturally occurred.

VA's regulatory provisions governing severing service connection awards provide in pertinent part that subject to the limitations contained in 38 C.F.R. §§ 3.114 & 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of § 3.114 are for application.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d) . 

In order to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous and that VA has followed the applicable procedural safeguards. 

Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").

There is a three-part test to determine whether a prior decision is the product of clear and unmistakable error (CUE):  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386  1998. 

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original grant of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998). 

Here, the medical evidence of record clearly shows that the Veteran has the additional disability of diabetes mellitus induced by steroids prescribed by a VA examiner.  The remaining question is whether there is clear and unmistakable evidence that the evidence is the result of an event not reasonably foreseeable or a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

The clear and unmistakable standard has been described as a "formidable" burden of proof and "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The record as it stands currently does not provide undebatable evidence that the inducement of diabetes was not reasonably foreseeable or a result of fault on the part of VA.  The primary evidence of record which gives an indication that that the inducement of the Veteran's diabetes was reasonably foreseeable is an unsigned, undated post-it note of record reads "Yes - reply is that onset was reasonably foreseeable."  As this note is unsigned and undated, it does not meet the onerous standard of CUE.  The only other piece of evidence that could weigh against the Veteran is the April 2009 letter from the VA examiner.  However, while the April 2009 letter from the VA examiner indicates that the Veteran likely would have developed diabetes even without steroid exposure, the examiner did not go so far as to say that the prescribed steroids did not induce the Veteran's diabetes mellitus.  In fact, the examiner wrote that it was certainly possible that the Veteran's symptoms at the time of diagnosis and for the duration of steroid treatment were worse because of the steroids.  As such, the April 2009 letter from the VA examiner also does not provide the undebatable evidence necessary to establish a CUE.

Therefore, the evidence of record does not establish that the award of service connection for diabetes mellitus with nephropathy was clearly and unmistakably erroneous.  In the absence of such a finding, the severance of the award of service connection for diabetes mellitus with nephropathy was improper.  Restoration of service connection for diabetes mellitus with nephropathy, effective continuously from the initial date of service connection, December 4, 2003, is warranted.  As the Veteran's peripheral neuropathy of the bilateral lower extremities is secondary to the diabetes mellitus, restoration of service connection for peripheral neuropathy of the right and left lower extremities, effective continuously from the initial date of service connection, May 21, 2004, is warranted.


ORDER

Restoration of service connection for diabetes mellitus with nephropathy, effective continuously from the initial date of service connection, December 4, 2003, is granted.

Restoration of service connection for diabetic neuropathy, right lower extremity, effective continuously from the initial date of service connection, May 21, 2004, is granted.

Restoration of service connection for diabetic neuropathy, left lower extremity, effective continuously from the initial date of service connection, May 21, 2004, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


